Opinion issued May 18, 2017




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-17-00338-CR
                               NO. 01-17-00342-CR
                            ———————————
                      IN RE DEVIN PAUL COLE, Relator



           Original Proceedings on Petitions for Writ of Mandamus


                          MEMORANDUM OPINION
      Relator, Devin Paul Cole, has filed a petition for a writ of mandamus seeking

to compel the respondent district judge to rule on his pro se pre-trial habeas corpus

application, seeking release on a personal recognizance bond, in the underlying

criminal proceeding, which was assigned to appellate cause number 01-17-00338-
CR.1 Relator then filed a separate “Application for a[n] Article 17.151 Tx.C.C.P.”

pre-trial writ of habeas corpus seeking release on personal bond from the same

underlying criminal proceeding, which was assigned to appellate cause number 01-

17-00342-CR and which we construe as a mandamus petition. In light of relator

stating in both petitions that he is represented by court-appointed trial counsel below,

his pro se mandamus petitions present nothing for this Court’s review because a

criminal defendant is not entitled to hybrid representation. See Patrick v. State, 906
S.W.2d 481, 498 (Tex. Crim. App. 1995).

      Accordingly, we dismiss both mandamus petitions for want of jurisdiction.

                                   PER CURIAM
Panel consists of Justices Higley, Bland, and Brown.

Do not publish. TEX. R. APP. P. 47.2(b).




1
      The underlying case is The State of Texas v. Devin Paul Cole, Cause No. 1527907,
      338th District Court, Harris County, Texas, the Honorable Ramona Franklin
      presiding. This Court recently dismissed for want of jurisdiction relator’s similar
      mandamus petition. See In re Devin Paul Cole, No. 01-17-00239-CR, 2017 WL
1504010, at *1 (Tex. App.—Houston [1st Dist.] Apr. 25, 2017, orig. proceeding)
      (per curiam) (mem. op., not designated for publication).
                                           2